Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from October 1, 2009 to October 31, 2009 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Delay of Commencement of Accumulation Period: On October 30, 2009, the commencement of the Accumulation Periods or Liquidation Periods for certain tranches of DiscoverSeries Notes was delayed, pursuant to the terms of the Indenture Supplement, dated as of July 26, 2007, as amended, by and between Discover Card Execution Note Trust as Issuer and U.S. Bank National Association as Indenture Trustee, and the applicable terms documents thereto. Class B(2008-1) and Class C(2008-1) DiscoverSeries Notes. The commencement of the Accumulation Periods for the Class B(2008-1) and Class C(2008-1) DiscoverSeries Notes, which were scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), were delayed until January 1, 2010 (the first day of the Due Period related to the February 2010 Distribution Date). Class A(2008-2) DiscoverSeries Notes. The commencement of the Accumulation Period for the Class A(2008-2) DiscoverSeries Notes, which was scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), was delayed until February 1, 2010 (the first day of the Due Period related to the March 2010 Distribution Date). Class A(2008-A) and Class B(2008-A) DiscoverSeries Notes. The commencement of the Liquidation Periods for the Class A(2008-A) and Class B(2008-A) DiscoverSeries Notes, which were scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), were delayed until April 1, 2010 (the first day of the Due Period related to the May 2010 Distribution Date). Class B(2008-2) and Class C(2008-2) DiscoverSeries Notes. The commencement of the Accumulation Periods for the Class B(2008-2) and Class C(2008-2) DiscoverSeries Notes, which were scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), were delayed until April 1, 2010 (the first day of the Due Period related to the May 2010 Distribution Date). Class C(2007-1) DiscoverSeries Notes. The commencement of the Accumulation Period for the Class C(2007-1) DiscoverSeries Notes, which was scheduled to commence on January 1, 2010 (the first day of the Due Period related to the February 2010 Distribution Date), was delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). Class B(2007-2) and Class C(2007-2) DiscoverSeries Notes. The commencement of the Accumulation Periods for the Class B(2007-2) and Class C(2007-2) DiscoverSeries Notes, which were scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), were delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). Class B(2008-3) and Class C(2008-3) DiscoverSeries Notes. The commencement of the Accumulation Periods for the Class B(2008-3) and Class C(2008-3) DiscoverSeries Notes, which were scheduled to commence on December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date), were delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). 2 Class A(2008-3) DiscoverSeries Notes. The commencement of the Accumulation Period for the Class A(2008-3) DiscoverSeries Notes, which was scheduled to commence on April 1, 2010 (the first day of the Due Period related to the May 2010 Distribution Date), was delayed until May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date). No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Discover Card Master Trust I (the "Master Trust") or noteholders of the Discover Card Execution Note Trust (the "Note Issuance Trust") is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended between Discover Bank as Master Servicer, Servicer, and Seller and U.S. Bank National Association as Trustee, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
